DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/13/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 01/13/2021 in response to the Patent Trial and Appeal Board decision mailed on 11/13/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 2, 14, 21, and 24 are cancelled.
5.	New claim 25 is added.
6.	Claims 3-7, 11, 13, 22-23, 25 are pending.
7.	Applicant’s remarks filed on 01/13/2012 in response to the PTAB decision mailed on 11/13/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
8.	The rejection of claims 2-7, 11, 14, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delozier et al. (WO 2009/042622 A2, published 04/02/2009; cited on PTO-892 mailed 09/17/2013) is withdrawn in view of applicant’s amendment to the claims to cancel claim 2.
9.	The rejection of claims 12-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delozier et al. (WO 2009/042622 A2, published 04/02/2009; cited on PTO-892 mailed 09/17/2013) as applied to claims 2-7, 11, 14, and 24 above and further in view of Brown et al. (WO 2005/074647 A2; cited on IDS filed 10/07/2013) is withdrawn in view of applicant’s amendment to the claims to cancel claim 12.
10.	The rejection of claims 21-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delozier et al. (WO 2009/042622 A2, published 04/02/2009; cited on PTO-892 mailed 09/17/2013) in view of Brethauer et al. (Bioresource Technology, published online 12/14/2009; cited on PTO-892 mailed 07/01/2015) is withdrawn in view of applicant’s amendment to the claims to cancel claim 21.
11.	Claims 3-7, 11, 13, 22-23, and 25 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delozier et al. (WO 2009/042622 A2, published 04/02/2009; cited on PTO-892 mailed 09/17/2013) in view of Brown et al. (WO 2005/074647 A2; cited on IDS filed 10/07/2013) and Brethauer et al. (Bioresource Technology, published online 12/14/2009; cited on PTO-892 mailed 07/01/2015).  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
	

13.	With respect to claim 25, Delozier et al. teach a process for producing a fermentation product from lignocellulosic containing material, [see p. 8, lines 14-23; p. 9, lines 16-19] comprising the steps of (a) pretreating wood-containing (lignocellulose) material [see p. 4, bottom]; (b) - (c) enzymatic hydrolysis of lignocellulose material by using a cellulolytic enzyme preparation having cellulolytic enhancing activity comprising one or more polypeptides of the family GH61 origin [see p. 8, lines 14-23].  Delozier et al. also teach where the hydrolysis and fermentation using a fermenting organism are carried out separately [see p. 4, lines 12-15].  Delozier et al. also teach wherein the polypeptides having cellulolytic enhancing activity (GH61) are present during hydrolysis and/or fermentation [see p. 22, bottom; claim 19].  Although Delozier et al. does not explicitly teach that the yield of fermentation product is increased as compared to a process where one or more GH61 polypeptides are not added into fermentation, 
	With respect to claim 3, Delozier et al. teach where the lignocellulose-containing material is corn stover, hardwood, and softwood [see p. 2, top; p. 22, line 12].
	With respect to claim 4, Delozier et al. teach where the lignocellulose-containing material is chemically, mechanically, or biologically pretreated [see p. 3, line 20; p. 5, line 4].
	With respect to claim 5, Delozier et al. teach wherein the fermenting organism is a C6 or C5 sugar fermenting organism [see p. 10, lines 17-20].
	With respect to claim 6, Delozier et al. teach wherein the fermentation product is ethanol [see p. 10, lines 5-6].
	With respect to claim 7, Delozier et al. teach wherein the fermentation product is recovered by distilling [see p. 9, bottom].
	With respect to claim 11, Delozier et al. teach the process wherein the pre-treated material may be washed or detoxified in another way (interpreted as the material may or may not be washed)  [see p. 5, lines 14-15].
	With respect to claims 22-23, Delozier et al. teach the process wherein the GH61 is derived from Thermoascus aurantiacus GH61A polypeptide and Thielavia terrestris [see p. 22, bottom].  
	However, Delozier et al. does not teach the process of claim 25, wherein the GH61 polypeptide is dosed in fermentation at a concentration of 0.01-10 mg-protein/g total solids 
	Brown et al. teach similar processes for producing a fermentation product from lignocellulosic containing material using GH61 polypeptides [see p. 3, bottom; p. 5 bottom bridging to p. 6; p. 7, lines 7-8].  Brown et al. teach dosing GH61 polypeptides at 1.25 mg per g of pretreated corn stover, which falls within the claimed ranges [see p. 126, bottom].
	Brethauer et al. teach in the separate hydrolysis and fermentation approach, the liquid and solid phases are separated after pretreatment [see p. 4865, column 2, bottom].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delozier et al., Brown et al., and Brethauer et al. because Delozier et al. teach a process for the addition of GH61 polypeptides to fermentation of lignocellulose hydrolysate.  Brown et al. teach that dosages of 1.25 mg/g solids of GH61 is sufficient in processes for producing a fermentation product. Brethauer et al. teach in the separate hydrolysis and fermentation approach, the liquid and solid phases are separated after pretreatment.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Delozier et al., Brown et al., and Brethauer et al. because Brown et al. acknowledges dosages of GH61 that are sufficient in processes for producing fermentation products from lignocellulosic material.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to separate the hydrolyzed pre-treated lignocellulose-containing material into a liquid and solid phase in a separate hydrolysis and fermentation step taught by Delozier prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	RESPONSE TO REMARKS:  Applicant’s remarks filed on 01/13/2021 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above, which are necessitated by applicant’s amendment to the claims.
	Regarding applicant’s argument that Delozier does not describe where the yield of fermentation produce is increased as compared to a process without GH61, it is noted that PTAB in their decision mailed 11/13/2020 stated “that Delozier may not have disclosed or recognized a benefit of adding such a polypeptide at fermentation is of no import. Inherency may supply a missing claim limitation in an obviousness analysis. See, e.g., Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012). That Appellant recognized a new benefit to the fermentation process is not patentable as the benefit is simply the natural result of the prior art method. See, e.g., Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”); Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378 (Fed. Cir. 2005).”  The examiner’s rationale set forth in the new rejection above is consistent with the decision of the PTAB.
Double Patenting
withdrawn in view of applicant’s amendment to the claims to cancel claims 2, 14, and 21.
15.	The nonstatutory double patenting rejection of claims 3-7, 11, and 22-23 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 25 and claim 13, which is necessitated by applicant’s amendment to the claims and upon further consideration of the claims.
	Claims 3-7, 11, 13, 22-23, and 25 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-11 of U.S. Patent No. 8,883,456. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 7-11 of the patent recite a process of producing a fermentation product, comprising converting a starch-containing material to a dextrin with an alpha-amylase; saccharifying the dextrin to a sugar with a saccharifying enzyme; and fermenting the sugar using a fermenting organism in the presence of a GH61 polypeptide in a single step.  Dependent claim 7 limits the starch-containing material to barley, beans, cassava, cereals, corn, milo, peas, potatoes, rice, rye, sago, sorghum, sweet potatoes, tapioca, wheat, and whole grains.  Dependent claim 25 limits the fermenting organism to yeast.  Dependent claims 9 and 10 limit the fermentation product to alcohol and ethanol, respectively.  Dependent claim 11 recites recovering the fermentation product.  Although claim 11 does not explicitly recite the fermentation product is recovered by distillation, the specification of the ‘456 patent disclose that the fermentation product is recovered by distillation (p. 4, lines 19-20).  MPEP 804.II.B.1 states “The specification can be used as a dictionary to learn the meaning of a term in the Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).”  Although claims 1-2 and 7-11 do not explicitly recite that the GH61 is Thermoascus auranticus GH61A, Thielavia terrestris GH61E, or Aspergillus fumigatus GH61B, the disclosure of the '456 states that SEQ ID NO:  25 is a Thielavia terrestris GH61 polypeptide and the disclosure contemplates Thermoascus auranticus and Aspergillus fumigatus GH61 polypeptides.  MPEP 804.II.B.1 states “The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).”  Although the claims of the ‘456 patent do not explicitly recite the polypeptide is does at a concentration of 0.01-10 mg/protein/g total solids, MPEP 2145.II.A. states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
RESPONSE TO REMARKS:  Applicants request that the double patenting issue be deferred until the present application is otherwise in condition for allowance.  Accordingly, the rejection is maintained for the reasons of record set forth above.
Conclusion
16.	Status of the claims:
	Claims 3-7, 11, 13, 22-23, 25 are pending.
	Claims 3-7, 11, 13, 22-23, and 25 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J HOLLAND/Primary Examiner, Art Unit 1656